COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                                 NO. 2-09-339-CV
 
 
IN RE TARGA RESOURCES
INVESTMENTS INC.                              RELATORS
AND GILBERTO
G. PENA
                                                       ------------
                                           ORIGINAL
PROCEEDING
                                                       ------------
                                      MEMORANDUM OPINION[1]
                                                       ------------
We have considered ARelators= Voluntary Dismissal Motion.@ 
It is the court=s opinion that the motion should be
granted; therefore, we dismiss this original proceeding.
Relators shall pay all costs of this original proceeding, for which let
execution issue.
PER CURIAM
 
PANEL:  MEIER, LIVINGSTON, and MCCOY, JJ.
DELIVERED: 
March 29, 2010




    
[1]See
Tex. R. App. P. 47.4.